IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1934
                                Filed April 27, 2016


IN THE INTEREST OF L.M.,
Minor Child,

Maxine Buckmeier, Custodian,
     Petitioner-Appellee,

L.Z.L., Father,
       Respondent-Appellant.
_______________________________________________________________

       Appeal from the Iowa District Court for Woodbury County, Mary L.

McCollum Timko, Associate Juvenile Judge.



       A putative father appeals the juvenile court order terminating his parental

rights in a private termination action. AFFIRMED.



       Matthew R. Metzgar of Rhinehart Law, P.C., Sioux City, for appellant.

       Maxine M. Buckmeier of Maxine M. Buckmeier, P.C., Sioux City,

custodian-appellee.

       David L. Gill of Baron, Sar, Goodwin, Gill & Lohr, Sioux City, guardian ad

litem-appellee.

       Suzan E. Boden of Vriezelaar, Tigges, Edgington, Bottaro, Boden & Ross,

L.L.P., Sioux City, for the mother.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                           2


BOWER, Judge.

       A putative father appeals the juvenile court order terminating his parental

rights in a private termination action.     We find there is clear and convincing

evidence in the record to show the father abandoned the child within the meaning

of Iowa Code section 600A.8(3)(a) (2015) and termination of the father’s parental

rights is in the child’s best interests. We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       R.M. is legally married to M.P., but has been in a long-term relationship

with L.Z.L. and they have been living together “on and off.”                The Iowa

Department of Human Services (DHS) became involved with the family and two

children of R.M. and L.Z.L. were removed from their care in September 2014.

The children were adjudicated to be children in need of assistance (CINA).

       In December 2014 R.M. discovered she was pregnant. She testified she

told L.Z.L. of the pregnancy and his response was “get rid of it.” Prior to the

child’s birth the mother contacted an attorney, Maxine Buckmeier, and discussed

a private adoption for the child.     The attorney’s office paid for the mother’s

medical expenses and some living expenses during the pregnancy.                  L.Z.L.

provided minimal support, buying her a t-shirt and taking her out to eat “a couple

times.” He did not pay any of the medical bills for the pregnancy.

       The child who is the subject of this action was born in July 2015. The

child has some health concerns. L.Z.L. is the putative father of the child. Both

R.M. and L.Z.L. testified L.Z.L. visited the mother and child in the hospital at the

time of the birth.    On July 20, 2015, the mother filed a release of custody,
                                         3


pursuant to section 600A.4, and Buckmeier became the custodian of the child.

L.Z.L. called the parties’ DHS worker, Mary Kay Renkin, on July 22, 2015, to ask

about the child. He was informed DHS was not planning on becoming involved

because of the expected private adoption of the child. Renkin directed L.Z.L. to

contact Buckmeier with questions about the child.          L.Z.L. never contacted

Buckmeier or had any contact with the child after Buckmeier became the child’s

custodian.

       Buckmeier filed a petition on July 20, 2015, seeking to terminate L.Z.L.’s

parental rights on the grounds of abandonment. While the termination action

was pending, the juvenile court entered an order in the CINA action involving the

parents’ other children finding the parents had not followed through with services

to the point where they were able to resume care of those two children.

       A termination hearing was held on October 19, 2015. R.M. testified she

was voluntarily giving up her parental rights to the child. L.Z.L. testified he asked

to see the child at the hospital, but Buckmeier told him he needed to leave

because he did not have any rights to the child since R.M. was married to

someone else.     L.Z.L. admitted he had not taken any steps to establish his

paternity of the child. Renkin testified DHS would have removed the child due to

the problems of R.M. and L.Z.L., which led to the removal of their other children,

but for the expected private adoption of the child. Buckmeier testified L.Z.L. had

never inquired about the child or asked for visitation. She denied asking L.Z.L. to

leave the hospital, but stated R.M. asked him to leave because he was upsetting

her. The guardian ad litem supported termination of the parents’ rights.
                                           4


       The juvenile court entered an order on November 10, 2015, terminating

the parents’ rights.1 The court found L.Z.L. had not demonstrated a willingness

to assume custody of the child, taken prompt action to establish a relationship

with the child, or taken measures to establish legal responsibility for the child.

The court also found termination of his parental rights was in the child’s best

interests. L.Z.L. appeals the termination of his parental rights.

       II.    Standard of Review

       Our review in matters pertaining to termination of parental rights under

Iowa Code chapter 600A is de novo. In re D.E.E., 472 N.W.2d 628, 629 (Iowa

Ct. App. 1991). A termination order must be supported by clear and convincing

proof. Iowa Code § 600A.8. “Clear and convincing evidence is evidence that

leaves ‘no serious or substantial doubt about the correctness of the conclusion

drawn from it.’” In re D.D., 653 N.W.2d 359, 361 (Iowa 2002) (citation omitted).

       III.   Abandonment

       L.Z.L. claims there is not clear and convincing evidence in the record to

support a finding he abandoned the child. He states he was not aware prior to

the child’s birth R.M. intended to have the child placed for adoption. He states he

would have done more to be involved with the child but Buckmeier told him he

could not have anything to do with the child because R.M. was married to

someone else. L.Z.L. testified he had taken steps to provide a home for the

child, such as purchasing a crib, clothes, blanket, and car seat.



1
  The court found the mother, R.M., had consented to termination of her parental rights.
The court also terminated the parental rights of the legal father, M.P. Neither R.M. nor
M.P. has appealed the termination order.
                                          5


         Section 600A.8(3)(a) provides a parent is deemed to have abandoned a

child:

         (1) If the child is less than six months of age when the termination
         hearing is held, a parent is deemed to have abandoned the child
         unless the parent does all of the following:
                 (a) Demonstrates a willingness to assume custody of the
         child rather than merely objecting to the termination of parental
         rights.
                 (b) Takes prompt action to establish a parental relationship
         with the child.
                 (c) Demonstrates, through actions, a commitment to the
         child.
         (2) In determining whether the requirements of this paragraph are
         met, the court may consider all of the following:
                 (a) The fitness and ability of the parent in personally
         assuming custody of the child, including a personal and financial
         commitment which is timely demonstrated.
                 (b) Whether efforts made by the parent in personally
         assuming custody of the child are substantial enough to evince a
         settled purpose to personally assume all parental duties.
                 (c) With regard to a putative father, whether the putative
         father publicly acknowledged paternity or held himself out to be the
         father of the child during the six continuing months immediately
         prior to the termination proceeding.
                 (d) With regard to a putative father, whether the putative
         father paid a fair and reasonable sum, in accordance with the
         putative father’s means, for medical, hospital, and nursing
         expenses incurred in connection with the mother’s pregnancy or
         with the birth of the child, or whether the putative father
         demonstrated emotional support as evidenced by the putative
         father’s conduct toward the mother.
                 (e) Any measures taken by the parent to establish legal
         responsibility for the child.
                 (f) Any other factors evincing a commitment to the child.

         The legislature has defined the phrase “to abandon a minor child” to mean

         a parent, putative father, custodian, or guardian rejects the duties
         imposed by the parent-child relationship, guardianship, or
         custodianship, which may be evinced by the person, while being
         able to do so, making no provision or making only a marginal effort
         to provide for the support of the child or to communicate with the
         child.
                                        6


Iowa Code § 600A.2(19). “Parental responsibility demands ‘affirmative parenting

to the extent it is practicable and feasible under the circumstances.’” In re G.A.,

826 N.W.2d 125, 130 (Iowa Ct. App. 2012) (citation omitted).

      While L.Z.L. testified he was willing to assume custody of the child, he had

taken very few steps to establish a parental relationship with the child or

demonstrate a commitment to the child. See Iowa Code § 600A.8(3)(a)(1)(a)–

(c). After Buckmeier became the child’s custodian on July 20, 2015, he had no

contact with the child and made no inquiries to Buckmeier about the child. L.Z.L.

did not ask about the child’s health problems or find out what he would need to

do to properly care for the child. We do not find credible L.Z.L.’s statement

Buckmeier prevented him from having contact with the child.

      The CINA proceedings concerning L.Z.L.’s other children brought into

question his fitness and ability to personally assume custody of the child. See id.

§ 600A.8(3)(a)(2)(a). L.Z.L.’s efforts were not “substantial enough to evince a

settled purpose to personally assume all parental duties.”                See id.

§ 600A.8(3)(a)(2)(b). Additionally, L.Z.L. paid no medical expenses during the

mother’s pregnancy or after the birth of the child. See id. § 600A.8(3)(a)(2)(d).

At the time of the termination hearing, about three months after the child was

born, L.Z.L. had not taken any steps to establish paternity of the child. See id.

§ 600A.8(3)(a)(2)(e).   We agree with the juvenile court’s assessment the

elements of abandonment under section 600A.8(3)(a) have been met.
                                          7


       IV.     Best Interests

       Our paramount consideration in termination proceedings under chapter

600A is the best interests of the child.      Iowa Code § 600A.1.        The statute

provides:

              The best interest of a child requires that each biological
       parent affirmatively assume the duties encompassed by the role of
       being a parent. In determining whether a parent has affirmatively
       assumed the duties of a parent, the court shall consider, but is not
       limited to consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

Id.

       We find it is in the child’s best interests to terminate the parental rights of

L.Z.L. The juvenile court found, “Neither parent is able to provide for this child.

Neither parent is in a position to take the child to a home at this point.” The court

stated L.Z.L. “has done very little, if anything, to place himself in a parental

position or to convince the court that placing this child with him would give her

any type of positive life.”

       We affirm the decision of the juvenile court.

       AFFIRMED.